DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.
Claims 1-18 are pending.  Claims 1-9 are withdrawn.  Claim 10 is currently amended.  Claims 17-18 are newly added.
The rejection of claims 10-12, 14-18 under 35 U.S.C. 103 as being unpatentable over Uchiyama is withdrawn.
The rejection of claims 10-18 under 35 U.S.C. 103 as being unpatentable over Uchiyama et al in view of Jito et al is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent Application 2015/0194662).
Regarding claims 10, 15-16, Yang et al teaches a cathode material of lithium nickel cobalt aluminum composite oxide having a core shell structure LiNi1-x-yCoxAlyO2, wherein 0<x≤0.2, 0<y≤0.1 (Abstract).  Yang et al further teaches LiNi0.90Co0.05Al0.05O2 (Paragraph 64).  Yang et al further teaches lithium carbonate and lithium hydroxide on the surface of the core and having a pH value of 11.29, wherein the pH value is 5g cathode material in distilled water (Paragraphs 90, 100, Table 1).  Yang et al further teaches a lithium ion battery comprising the cathode material (Paragraph 2).  However, Yang et al fails to specifically disclose the pH of the supernatant fluid at 25°C by dispersing 5g of the material in 100mL and leaving the solution to stand for 10 min.
With regard to the pH of the supernatant fluid at 25°C by dispersing 5g of the material in 100mL and leaving the solution to stand for 10 min, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the pH of the supernatant fluid at 25°C by dispersing 5g of the material in 100mL when leaving the solution to stand for 10 min in Yang et al as Yang et al teaches a pH value of 11.29, wherein the pH value is 5g cathode material in distilled water, it would only be obvious to the ordinary artisan to expect the temperature to be 25°C and Yang et al teaches the material is thoroughly stirred or ultrasonicated and after standing the pH is collected.
With regard to the limitation “the second compound is formed by reaction of a first compound with lithium ions in the presence of water, the first compound being at least one selected from the group consisting of a lithium-free oxide, a hydrate of the oxide, and a lithium-free inorganic acid salt” is a product by process limitation.  Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 10, 13, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al (US Patent Application 2011/0315918 (already of record)).
Regarding claims 10, 13, 15-17, Kawai et al teaches a positive electrode active material composed of a lithium transition metal complex oxide represented by formula Li1+xNiyCozM1-y-z-wL2O2 (wherein 0≤x≤0.50, 0.30≤y≤1, 0<z≤0.5, 0≤w≤0.1, 0.30<y+z+w≤1, M represents Mn or Al and L represents Zr, Ti, Mg and W) and additive particles composed of acidic oxide particles such as tungsten oxide (Paragraphs 18-19).  Kawai et al further teaches lithium is eluted from a positive electrode active material that reacts with the moisture to form lithium hydroxide that reacts with the acidic oxide (Paragraph 24).  Kawai et al further teaches the additive can be coating layer (Paragraph 34).  However, Kawai et al pH of the supernatant fluid, the particle size distribution and percentage area occupied by pores.
With regard to the pH of the supernatant fluid and percentage of area occupied by pores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the pH of the supernatant fluid and percentage of area occupied by pores to be within the same ranges as instantly claimed because Kawai et al teaches a similar product and method as the instant claims; hence, a similar pH and pore percentage area is expected; absent unexpected results.  
In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al (JP 2013-152866) in view of Fukui et al (JP 2012-256435 (already of record)).
Regarding claims 10-19, Kokado et al teaches a positive active material for non-aqueous electrolyte secondary battery having the formula LizNi1-x-yCoxMyO2, 0.10≤x≤0.35, 0≤y≤0.35, 0.97≤z≤1.20, M is Mn, V, Mg, Mo, Nb, Ti and Al wherein the lithium metal composite oxide has a lithium tungstate on the surface (Paragraphs 18-21).  Kokado et al further teaches an average particle size of 11µm (Paragraph 69).  Kokada et al further teaches a crystal structure (Paragraph 42).  However, Kokado et al fails to specifically disclose the pH of the supernatant fluid, the particle size distribution and percentage area occupied by pores.
In the same field of endeavor, Fukui et al teaches a positive electrode active material Li1+uNixMnyCozMtO2 wherein M is Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta and W wherein the average particle size is 3-12µm and the D90-D10/average particle size if 0.6 or less and the pH of the 
With regard to the pH of the supernatant fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have provided the pH of the supernatant fluid in Kokado et al in view of Fukui et al in order to provide sufficient capacity, a uniform dispersion and battery capacity increase (Paragraph 129).
With regard to the particle size distribution, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention was made to have provided the particle size distribution (D90-D10/average particle size) in Kokado et al in view Fukui et al in order to provide good output characteristics and high output as taught in Fukui et al (Paragraph 56).
With regard to eh percentage area occupied by pores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the percentage of area occupied by pores to be within the same ranges as instantly claimed because Kokado et al and Fukui et al teach a similar product and method as the instant claims; hence, a similar pH and pore percentage area is expected; absent unexpected results.  
With regard to the limitation “the second compound is formed by reaction of a first compound with lithium ions in the presence of water, the first compound being at least one In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Response to Amendment
The declaration under 37 CFR 1.132 filed September 3, 2021 is sufficient to overcome the rejection of claims 10-19 based upon the obviousness rejection over Uchiyama.
Response to Arguments
Applicant’s arguments with respect to claims 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 28, 2021